By the Court.
In determining whether an additional allowance shall be made to an officer for compensation of deputies, etc., under the provisions of Section 2980-1, General Code, while the judge of the court of common pleas, upon the hearing of an application therefor, may take into consideration the number of deputies, assistants, etc., employed or to bé employed, the character and amount of work necessary to be done, and any other matters connected therewith, for the purpose of determining whether the necessity for such additional allowance exists, the judge’s authority is limited by this.section to the fixing of an additional' aggregate sum of money in addition to the aggregate sum fixed by the county commissioners. He has no authority to specify by journal entry or otherwise what particular deputies, or at what *339particular time during the ensuing year such allowance should be paid or expended.

Judgment for relator.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.